DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3467650 to Okada et al..
Okada teaches:
(claim 1)	A print particle refill device (toner replenishing container 1) comprising: 
a cap disk (11, Fig.2), inside the print particle refill device,  to form a barrier between the print particle refill device and a receptacle (mounting portion 240, Fig.6); 
a first liner (sealing member 31, Fig.2), inside the print particle refill device, adjacent to the cap disk to seal print particles in the print particle refill device [0022-0023]; and 
an actuating liner (shutter member 32, Fig.2), inside the print particle refill device, to wipe print particles, when present, from the receptacle (by the relative rotation of shutter members 32 and 252 when the toner supply container is rotated, [0041]).
(claim 2)	The print particle refill device of claim 1, wherein the actuating liner is to wipe print particles, when present, from an opening (252b) of the receptacle when the print particle refill device transitions into a closed position [0045].
(claim 3)	The print particle refill device of claim 2, wherein the first liner (31) is coupled to the cap disk (11) and is stationary as the print particle refill device rotates between an open position and the closed position (sealing member 31 is fitted to concave portion 11a; Fig.2; [0025, 0029, 0041]).
(claim 4)	The print particle refill device of claim 1, wherein the actuating liner (32) is adjacent to the first liner (31) (see Fig.2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3467650 to Okada, as applied to claim 1 above, and further in view of JPS 6098468 to Ngami.
Regarding claim 5, Okada does not suggest the print particle refill device of claim 1, wherein the print particle refill device is a syringe including a plunger.  Ngami discloses a toner replenishing device that is a syringe (Fig.3) including a plunger (pusher 11) [0001].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Okada as a syringe including a plunger to move the print particles towards the receptacle for at least the purpose if improving fluidity of toner in the toner container (Ngami: Background).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 6098468 to Ngami in view of JP3467650 to Okada.
Regarding claim 6, Ngami teaches an apparatus comprising: 
a syringe (Fig.2) including: 
a cap disk (14) to form a barrier between the syringe and a receptacle (22); 
an outer syringe body (12) to contact the receptacle during a refill process; 
a body (15) disposed inside of the outer syringe body to house print particles; and 
a plunger (11) to move the print particles towards the receptacle.
Ngami does not suggest the claimed first liner and actuating liner.  
Okada as, teaches a related refill apparatus including a first liner (sealing member 31) to absorb print particles and an actuating liner (shutter 32) to wipe print particles (by sealing) from the receptacle, as detailed above regarding claim 1 above. Both liners are provided as part of a shutter mechanism 30 and inside the refill apparatus.  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Ngami to comprise a shutter mechanism as disclosed by Okada such that the syringe includes a first liner disposed inside of the outer syringe body to absorb print particles, when present, in the syringe after the refill process; and an actuating liner disposed inside of the outer syringe body to wipe print particles, when present, from the receptacle after the refill process, wherein the cap disk, the first liner, and the actuating liner are inside of the outer syringe body  for at least the purpose of avoiding leakage of toner particles during the refill process.
The combination of Ngami and Okada further renders obvious:
(claim 7)	The apparatus of claim 6, wherein the plunger is to transition towards the receptacle (by being pushed3) when the syringe is in an open position (Ngami: [0001]).
(claim 8)	The apparatus of claim 6, further comprising the receptacle including: a receptacle body (Ngami: toner box 3; Okada: upper case 230) including an opening (Ngami: opening 6; Okada: mounting portion 240) to receive the syringe; a print particle exit disposed in the receptacle body (Okada: Fig.1; Ngami: 243, Fig.6); and a receptacle cover (Okada: 252, Fig.6) to block the print particle exit when the syringe is in a closed position.
(claim 9)	The apparatus of claim 8, wherein the receptacle is coupled to a reservoir (Okada: developing housing 1; Okada: developing device 200).

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3467650 to Okada in view of US 6,862,420 to Less.

Regarding claim 10, Okada teaches a system (Fig.10) comprising: 
a container (1) including: 
a cap disk (11) to form a barrier between the container and a receptacle (developing device 200); 
a first liner (31) adjacent to the cap to absorb print particles, when present, in the container after a refill process; and 
an actuating liner (32) to wipe print particles, when present, from the receptacle responsive to the transition of the system between a closed position and an open position; and 
the receptacle including: a receptacle body (230) including an opening (240) to receive the container; a receptacle exit (243) disposed in the receptacle body; and a receptacle cover (252) to block the receptacle exit when the system is in the closed position, wherein the cap disk, the first liner, and the actuating liner are inside of the container. 
Okada does not suggest container (1) as a syringe.  Less discloses a toner container (100) that is a syringe to be received by a toner hopper (25) of a developing unit (22); the syringe including an inner wall (103) defining a toner containing chamber (106), an outer wall as means (105) for coupling the syringe to the toner hopper, and a piston (120) (Fig.2, col. 4 lines 36-57).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the container of Okada to include a piston, inner wall and outer wall, to be configured as a syringe, wherein the cap disk, the first liner, and the actuating liner are inside of the outer syringe body for at least the purpose of minimizing toner spilling in a refilling operation (Less : col. 1 lines 42-45).
The combination of Okada and Less further renders obvious:
(claim 11)	The system of claim 10, wherein the system is to transition between the open position and the closed position by rotating the syringe after the syringe enters the opening of the receptacle body (Okada: [0045]).
(claim 12)	The system of claim 10, wherein the syringe further includes a plunger (e.g. piston 120 of Less) to cause the cap disk, the first liner, and the actuating liner to transition towards the receptacle (as suggested by Less’s disclosure of an inner wall (103) and an outer wall (105) to which the piston (120) is connected).
(claim 13)	The system of claim 10, wherein the actuating liner includes a liner aperture (32b) to communicate print particles into the receptacle.
(claim 14)	The system of claim 13, wherein the liner aperture of the actuating liner is substantially aligned with the receptacle exit disposed in the receptacle body when the system is in the open position (Okada: [0041]).
(claim 15)	The system of claim 14, wherein the liner aperture of the actuating liner is substantially offset with the receptacle exit disposed in the receptacle body when the system is in the closed position (Okada: [0045]).

Response to Arguments
Applicant's arguments filed 03/25/222 are have been fully considered but they are not persuasive. 
Applicant argues, “Okada does not disclose two liners. In Okada, only sealing member 31 acts as a liner. Okada does not disclose any components corresponding to the "first liner" (page 6) but fails to clearly point out the patentable differences which he or she thinks the claims present in view of the references cited and to show how the amendments avoid such references.
Additionally, Applicant argues that neither Okada nor Ngami discloses or suggests "the cap disk", the first liner, and the actuating liner inside of the print particle refill device”.  Examiner assert the bottom 11 (the cap) of container 10, sealing member 31, and shutter member 32 are held by and above guide member 33 and therefore “inside” the print particle refill device.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852